Ellsworth, J.
We perceive no cause for a new trial.
The first ruling of the couit, which was objected to, relates to the admission of the record book of the defendants, containing the votes of the 19th of April, 1849, and of the 7th of May, and 4th of December folloyving. These votes were clearly admissible, to prove the acts of the defendants ; es*403pecially, their approval of the conduct of Mr. Merchant, their president, in leasing and underleasing the chambers in New York.
We do not feel the force of the objection, that the meeting of the 19th of April was not regularly held, and its doings not obligatory ; but if we did, it could make no difference in the end ; for those proceedings were approved and ratified, at the subsequent meeting of the 7th of May.
The vote of the 4th of December is not, as claimed by the defendants’ counsel, an offer of compromise, and, on that' account, inadmissible; but it is, apparently, an acknowledgment of the truth of the main fact in controversy. It was proper evidence to go to the jury, for their consideration.
The vote of the 14th of May, offered by the defendants, in connection with the votes of the 19th of April and 7th of May, to rebut the presumption of a ratification of the said vote of the 19th of April, (which was the only claim made which we can now regard,) is not legitimate evidence, for the purpose claimed. The defendants could not make evidence for themselves.
Nor do we see anything wrong in the charge of the court. The judge correctly held, in accordance with the defendants’ claim, that the verbal lease of Mr. Merchant was ineffectual ' and void, as an executory contract, not being to be executed within a year ; nor was this evidence offered to prove any such contract, but as a part of the executed contract, viz., the use and occupation by the sub-lessee of the defendants, under the license and permission of the defendants. The case was properly left to the jury, upon the question of actual occupancy, which was held to depend, very much, upon the fact, whether Mr. Ogden, the tenant, was the lessee of the defendants, or was in possession without their permission, or co-operation. The jury was satisfied that he was the tenant of the defendants.
We do not advise a new trial.
*404In this opinion the other judges concurred, except Hinman, J., who tried the cause in the court below, and was disqualified.
New trial not to be granted.